Judgment reversed upon tbe law and tbe facts, with costs to appellant, and judgment directed in appellant’s favor for tbe rebef demanded, with costs, upon authority of Warner v. Doscher (213 App. Div. 117; affd., 241 N. Y. 605). Findings of fact proposed by plaintiff numbered II, VI, VIII, IX, X, XI, XII and XIII, and conclusions of law proposed by plaintiff numbered I and II, are found. Findings of fact and conclusions of law as made at tbe Special Term, and which are inconsistent herewith, are reversed. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur. Settle order on notice.